Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to RCE on 05/30/2022. Claims 1-20 were pending. Claims 1-20 are allowed.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/30/2022 has been entered.

REASONS FOR ALLOWANCE
4.	The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“directing one of the plurality of session processing systems which the session request is distributed to function as a summation bridge between the others of the plurality of session processing systems which the session request is distributed to enable the session between the plurality of user session capable devices, 
wherein each of the plurality of session processing systems is capable of functioning as a summation bridge between the others of the plurality of session processing systems”
as stated in claim 1. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-20 indicated claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zino et al. US 2015/0002614 A1, Method for facilitating web real time visual communication between e.g. local area network endpoints, involves matching certain information contained in received request to set of visual communication session policies in computer process.
Baten et al. US 8433050 B1, Band Splitter For Multi-data Rate Communication System, Has Low-band Data Removing Device That Eliminates Low-band Data From Delayed Wideband Data To Produce High-band Data.
Nucci et al. US 7441429 B1, Session initiation protocol network based voice over Internet protocol traffic profiling method for making phone call, involves providing measure of randomness of user activities based on user activity diversity metric.
BRIGHT-THOMAS, US 2014/0218465 A1, Apparatus for allocating bandwidth for video streams sent between common multipoint video conferencing network locations over e.g. network, has processor for allocating bandwidth to endpoints in video conference based on motion values, [0025-16]

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446